Title: To Benjamin Franklin from John Jay, 1 March 1782
From: Jay, John
To: Franklin, Benjamin


My dear Sir
Madrid 1st March 1782
I have lately recd. a very friendly Letter from the Marqs. de la Fayette, covering some Dispatches from Mr Livingston. I find that the objects of his Voyage are interesting to us, and that it is the Desire of Congress that we should correspond with him. My answer to his Letter is herewith enclosed—peruse and dispose of it. I have given him a summary account of my Situation here; he will doubtless be willing, & perhaps able to afford You Assistance relative to the Difficulties it imposes upon you.
The Minister has ordered the Ballance due (about 26,000 Dollars) on the 150,000, to be paid to Mr Cabarrus on my account, and has thro’ him informed me that no more is to be expected.
Cabarrus is exceedingly anxious about the Money we owe him, & which the 26,000 Dollars he is to recieve will not pay. He declines making further Advances. The Embassador of France can afford me no Resources. Mr Cabarrus is ready to supply what we may want, on the Promise either of France or Spain to repay him in ten or twelve Months.
The Embassador will write (by a Courier who sets out Tomorrow) on these Subjects to his Court. All that remains in my Power is to endeavour to keep the public Creditors quiet until his or your final answer shall arrive.
That this Court should permit our Credit to be ruined for the want of about 25,000 pounds, does not greatly surprize me; but I should be astonished if the Minister of France should act the same Part, for I have a high Opinion of his Wisdom—
I am dear Sir with perfect Regard & Esteem Your obliged & obt Servt
John Jay
His Exy Doctr. Franklin
